DETAILED ACTION

Status of Claims

This action is in reply to the application filed on 08/28/2020.
Claims 1-20 are currently pending and have been examined.

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5, 6, 8-11, 13, 14, and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pande et al. (US 2019/0171435 A1).

Claims 1, 6, 9, and 14:
Pande discloses the limitations as shown in the following rejections:
A method of deploying a logical network platform (NSX) in a virtualized computing system, the virtualized computing system including a host cluster and a virtualization management server (master manager 151/management node 310/610) connected to a physical network, the host cluster having hosts and a virtualization layer executing on hardware platforms of the hosts (see at least FIG. 1, 3 and 6; ¶0011-0012, 0017-0018, 0021).
receiving, at the virtualization management server, a declarative specification (upgrade plan) describing a proposed state (components/nodes to be upgraded) of the logical network platform (see at least ¶0021-0023, 0026-0028; FIG. 2).
[Claim 6 upgrading an upgrade coordinator in the network manager] (¶0029, 0054: “based on upgrade plan 614, upgrade coordinators 612 and 622 are upgraded first before upgrade coordinators 612 and 622 orchestrate the upgrade process for other components”).
deploying, by the virtualization management server, a network manager (NSX/slave manager) of the logical network platform in response to the proposed state in the declarative specification…[Claim 6 wherein the step of deploying the network manager comprises upgrading, by the virtualization management server in cooperation with the upgrade coordinator, an existing network manager]; (see at least FIG. 6; ¶0022-0024, 0051-0055, 0060-0061, 0027-0029: “master manager 151 is configured to distribute the tasks specified in upgrade plan 157 (prepared at 220) among various managers (e.g., managers 151 and 153) that run on the management plane of the example overlay logical network…upgrade coordinator 154 on slave manager 153 is upgraded so that upgrade coordinator 154 is configured to orchestrate the upgrade process of host-B…and slave manager”)  and 
deploying, by the virtualization management server in cooperation with the network manager, binaries (host software, e.g. OS, appliance images) to the hosts in the host cluster…[Claim 6 wherein the step of deploying the binaries comprises upgrading, by the virtualization management server in cooperation with the upgrade coordinator, existing binaries in the hosts] (see at least FIG. 6; ¶0022-0023, 0029-0035, 0042-0044).



Claims 17 and 20:
Pande discloses the limitations as shown in the following rejections:
A virtualized computing system, comprising: a host cluster, a virtualization management server (master manager 151/management node 310/610), and a network manager (NSX/slave manager) each connected to a physical network; the host cluster including hosts and a virtualization layer executing on hardware platforms of the hosts; the network manager configured to manage an SD (software defined/logical overlay) network for the host cluster (see at least FIG. 1, 3 and 6; ¶0011-0012, 0021, 0015-0017: “Managers 151, 153, controllers 161, 163 and edges 171, 173 are components that facilitate implementation of software defined (e.g., logical overlay) networks in virtualized computing environment…Managers 151 and 153 may serve as an entry point for REST API for NSX, which facilitates automate deployment and management of components in the example logical overlay network…One example of managers 151 and 153 is the NSX manager component of VMware NSX® that operates on a management plane”).
the virtualization management server configured to: receive a declarative specification (upgrade plan) describing a proposed state of a logical network platform having the network manager; [Claim 20 upgrade an upgrade coordinator in the network manager (NSX/slave manager)] (see at least ¶0021-0023, 0026-0029, 0054; FIG. 2).
deploy the network manager of the logical network platform in response to the proposed state in the declarative specification…[Claim 20 wherein the virtualization management server is configured to upgrade, in cooperation with the upgrade coordinator, an existing network manager]; and deploy, in cooperation with the network manager, binaries  (host software components, e.g. OS) to the hosts in the host cluster…[Claim 20 by upgrading, in cooperation with the upgrade coordinator, existing binaries in the hosts] (see at least FIG. 1, 3, and 6; ¶0022-0024, 0027-0035, 0051-0055, 0060-0061).

Claims 2, 10, and 18:
Pande discloses the limitations as shown in the rejections above. Pande further discloses obtaining, by a network management service executing in the virtualization management server, configuration settings (upgrade bundle) for the virtualized computing system from a database (repository) in the virtualization management server (¶0021, 0024, 0031-0035, 0055-0058, 0061; FIG. 1, 3, and 6).

Claims 3, 11, and 19:
Pande discloses the limitations as shown in the rejections above. Pande further discloses executing, prior to the steps of deploying, one or more precheck operations using the configuration settings (¶0033, 0056, 0040: “verify authenticity and version of upgrade bundle”).

Claims 5 and 13:
Pande discloses the limitations as shown in the rejections above. Pande further discloses obtaining, by the virtualization management server, logical network platform binaries from a remote server, the logical network platform binaries having one or more images of the logical network platform (¶0033-0035, 0044, 0058).

Claims 8 and 16:
Pande discloses the limitations as shown in the rejections above. Pande further discloses wherein the step of upgrading the existing binaries comprises upgrading the existing binaries serially from host to host of the hosts (¶0022, 0027-0029).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Pande et al. (US 2019/0171435 A1) in view of Lee (“VMware vSphere management cluster role and Benefits”).

Claims 4 and 12:
Pande discloses the limitations as shown in the rejections above. Regarding claims 7 and 15, Pande further teaches the virtualization management server (master manager 151) deploys the network manager (slave/NSX manager) on one or more virtual machines in…a management [plane] in the virtualized computing system, the management [plane]  having the virtualization management server in at least ¶0016-0017, and 0028-0031, but Pande does not explicitly disclose whether the management plane VMs are executed on a dedicated resource pool of a management cluster and does not clearly anticipate the limitation.
Lee, however, discloses (pg. 1, 2, 4) an analogous a logical network platform implementation which deploys the network manager (NSX Manager) on one or more VMs in a resource pool of a management cluster in the virtualized computing system, the management cluster having the virtualization management server (e.g. vCenter Server, vRealize Automation). Exemplary quotation:
“The management cluster provides resources for the management workload domain…In the software-defined data center or SDDC, the management cluster is specifically designed to run virtual machines whose primary purpose or role is in providing resources that contribute to managing or monitoring the vSphere environment…Great examples of virtual machines that most likely should reside on the management cluster are vCenter Server, vSphere Update Manager, NSX Manager, NSX Controller, vRealize Operations Manager, vRealize Automation, vRealize Log Insight, vRealize Network Insight, and any other management components” (pg. 2)

It would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to modify Pande to execute the management VMs on dedicated resources of a management cluster as taught by Lee for a number of benefits (pg. 2-3, 5) wherein:
“The benefits include isolating resource boundaries, improving the security of the management components in the vSphere infrastructure, making it easier to troubleshoot, and less impactful on production VMs to upgrade or patch management components…With new technologies today such as VMware vSAN powering storage, provisioning a management cluster is easier and more cost-effective than ever before. Additionally, the benefits of having a management cluster along with compute and edge clusters make it an extremely wise investment” (pg. 5).

Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Pande et al. (US 2019/0171435 A1) in view of “NSX Upgrade Guide” of VMware NSX Data Center for vSphere 6.4 Online Product Documentation (“NSXGuide” hereafter).

Claims 7 and 15:
Pande discloses the limitations as shown in the rejections above. Pande further discloses (¶0022, 0027-0029) that the upgrade plan can specify the order upgrade tasks are to be carried out. Pande does not explicitly indicate whether or not the system supports concurrent/parallel execution of upgrade tasks that do not have sequence/order dependencies. 
However, it is old and well-known to allow parallel upgrade of host/node cluster members; and more specifically as evidenced by NSXGuide, it was known in the art for an upgrade plan defining an upgrade of a logical network platform to specify “whether multiple host clusters in that host cluster upgrade group are upgraded at the same time or not. Select Parallel to upgrade multiple objects at the same time. Select Serial to upgrade one object at a time.” (emphasis original, pg. 7, sect. “Manage Upgrade Groups”, Procedure step #5).
It would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to modify Pande to support concurrent execution of host upgrades in order to accelerate the upgrade process.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
US 20180165122 A1 and US 20190229987 A1 disclose methods to automate deployment of a software defined datacenter 
US 20210165694 A1, US 20190317751 A1, and 8572679 disclose upgrade orchestrators/ coordinators for distributed virtualized deployments.
“CloudNaaS: A Cloud Networking Platform for Enterprise Applications“ discloses a system and method for cloud application deployment automation.
“NSX-T Data Center Upgrade Guide” provides step-by-step information about upgrading the NSX-T Data Center components.
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Paul Mills whose telephone number is 571-270-5482.  The Examiner can normally be reached on Monday-Friday 11:00am-8:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Emerson Puente can be reached at 571-272-3652.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free). Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.  20231
or faxed to 571-273-8300.
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.
/P. M./
Paul Mills
07/07/2022

/EMERSON C PUENTE/Supervisory Patent Examiner, Art Unit 2196